 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          SHARON L ELLIOT,                                CASE NO. C19-563 MJP

11                                Plaintiff,                MINUTE ORDER

12                 v.

13          BNSF RAILWAY COMPANY,

14                                Defendant.

15

16          The following Minute Order is made by direction of the Court, the Honorable Marsha J.

17   Pechman, United States District Judge:

18          The Court requests that Defendant respond to Plaintiff’s Motion for Reconsideration.

19   (Dkt. No. 52.) Defendant’s response should be submitted within ten days of the date of this

20   order and should not exceed seven pages.

21   //

22   //

23   //

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 2, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       Senior United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
